Citation Nr: 1537043	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-00 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a respiratory disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for a bilateral shoulder disorder, to include as secondary to service-connected bilateral knee disabilities, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen service connection for a bilateral hand disability, to include as secondary to service-connected bilateral knee disabilities, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen service connection for a bilateral hip disorder, to include as secondary to service-connected bilateral knee disabilities, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen service connection for bilateral leg disabilities, to include as secondary to service-connected bilateral knee disabilities, and if so, whether service connection is warranted.

6.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decisions issued by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  As the Veteran is a Georgia resident, jurisdiction has been retained by the Atlanta, Georgia RO.

With regard to the Veteran's claim seeking service connection for a lumbar spine disability, in June 2006, the Board remanded this claim for the issuance of a statement of the case, which was provided to the Veteran in July 2006.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Veteran perfected an appeal of this issue in September 2006, and the claim has remained in appellate status since this time, although the Veteran later reasserted his claim, which was adjudicated by the April 2009 rating decision also on appeal.  

The Veteran was scheduled to participate in his requested Board hearing in May 2015; however, prior to the date of the scheduled hearing, the Veteran canceled his hearing and withdrew his hearing request.

The claim for service connection for a lower back disability, the claim to reopen service connection for a bilateral shoulder disability, and the reopened service connection claims for respiratory, bilateral hand, bilateral hip, and bilateral leg disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final June 2006 decision, the Board denied service connection for bilateral hand disabilities, bilateral hip disabilities, and bilateral leg disabilities, all referred to as arthritis, and a respiratory disorder, referred to as chronic obstructive pulmonary disorder (COPD).

2.  In a final December 2006 rating decision, the RO denied service connection for the residuals of tuberculosis.  

2.  Since June and December 2006, newly submitted evidence of record includes reports by the Veteran and his fellow service members triggering VA's duty to obtain an examination to determine the etiology of his current respiratory disorders and diagnoses of bilateral hip disabilities and a disability manifested by diffuse bodily pain, to include hand and leg pain.  



CONCLUSIONS OF LAW

1.  The June 2006 Board decision, which denied service connection claims for bilateral hand disabilities, bilateral hip disabilities, and bilateral leg disabilities, all referred to as arthritis, and a respiratory disorder, referred to as chronic obstructive pulmonary disorder (COPD), is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.302, 20.1104 (2015).  

2.  The December 2006 rating decision, which denied a service connection for a respiratory disorder, referred to as the residuals of tuberculosis, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

3.  New and material evidence has been submitted, and the claim of entitlement to service connection for a respiratory disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

4.  New and material evidence has been submitted, and the claim of entitlement to service connection for a bilateral leg disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

5.  New and material evidence has been submitted, and the claim of entitlement to service connection for a bilateral hand disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

6.  New and material evidence has been submitted, and the claim of entitlement to service connection for a bilateral hip disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  With regard to the Veteran's claims to reopen, the Board is granting the benefits sought.  Therefore, any deficiencies with regard to the notice or assistance provided to the Veteran with regard to these claims are rendered moot and will not be further discussed.

Claims to Reopen

The Board denied the Veteran's service connection claims for a respiratory disorder, referred to as COPD, and bilateral hand, hip, and leg disabilities, referred to as bilateral hand, hip, and leg arthritis, in June 2006.  A Board decision is final when issued.  38 U.S.C.A. § 7104.  

In December 2006, the RO denied service connection for the residuals of tuberculosis.  As the Veteran did not initiate an appeal of this decision or submit any relevant evidence within one year of the issuance of the December 2006 rating decision, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

As reflected in the Board's June 2006 decision, the Board denied the Veteran's service connection claim for a respiratory disorder because the evidence of record failed to suggest a medical nexus between the Veteran's diagnosed COPD and service, and the Board denied the Veteran's service connection claims for bilateral hand, hip, and leg disabilities based on the lack of current diagnoses of these claimed disabilities.   Notably, a 2003 VA medical opinion , which was confusingly worded, concluded that the Veteran's COPD was unrelated to unspecified forms of chemical exposure, but provided no supporting rationale for this conclusion.   Further, the Veteran was not provided with a VA examination exploring the presence and etiology of his claimed hand, hip, and leg disabilities.

With regard to the Veteran's claim to reopen service connection for a respiratory disorder, newly submitted evidence includes the Veteran's submitted statements chronicling the exact chemicals he asserts he was exposed to during service, as well as statements from fellow service members who had similar in-service chemical exposure and state that they also developed chronic respiratory disorders.  The Board finds that this evidence, which was not previously of record, is sufficient to trigger VA's duty to obtain an examination and medical opinion to determine whether the circumstances of the Veteran's service resulted in harmful chemical inhalation and whether any such inhalation resulted in the Veteran's currently-diagnosed severe COPD or restrictive respiratory disease.  Accordingly, the newly submitted evidence is sufficient to reopen the claim, and the development required with regard to this reopened claim is addressed in the remand portion of the decision, below.  See Shade, 24 Vet. App. at 118.

With regard to the Veteran's claim to reopen service connection for bilateral hand, hip, and leg disabilities, the Board denied these claims in June 2006 because the evidence then of record failed to reflect current diagnoses of any hand, hip, or leg disorders.  Since the time of the Board's prior decision, the Veteran has been diagnosed with bilateral hip arthritis and fibromyalgia (a diffuse pain disorder presumably affecting the Veteran's legs and hands), as reflected in a 2009 VA hip examination and 2010 VA treatment records.  As this evidence of current diagnoses relating to the Veteran's claimed disabilities directly relates to the reason the Veteran's claims were initially denied, the evidence is both new and material and is sufficient to reopen the claims.  The merits of the reopened claims are addressed in the remand portion of the decision, below.  


ORDER

New and material evidence having been presented, the claim of service connection for a respiratory disorder is reopened.

New and material evidence having been presented, the claim of service connection for a bilateral hand disorder is reopened.

New and material evidence having been presented, the claim of service connection for a bilateral hip disorder is reopened.

New and material evidence having been presented, the claim of service connection for a bilateral leg disability is reopened.



REMAND

With regard to the Veteran's claim to reopen service connection for a bilateral shoulder disability, the Veteran filed a timely notice of disagreement with the RO's April 2009 denial of this claim.  However, the claim was not addressed in the subsequent March 2010 statement of case, and therefore must be remanded, to this end.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

With regard to the Veteran's initial service connection claim for a lumbar spine disability and his reopened service connection claims for bilateral hand, bilateral hip, and bilateral leg disabilities, the related VA medical opinions rendered in September 2008 and March 2009 are insufficient, as they are not supported by adequate rationales.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
Accordingly, new medical opinions must be obtained that address the potential relationship between these disabilities and the Veteran's service and his service-connected bilateral knee disabilities.  

With regard to the Veteran's claim seeking service connection for a respiratory disorder, claimed as COPD, the record reflects that the Veteran has been diagnosed with the residuals of tuberculosis, a restrictive lung disease, and COPD, an obstructive lung disease, and he contends that his respiratory disorders are related to service.  Indeed, the Veteran's service treatment records reflect abnormal chest x-ray findings and his treatment for shortness of breath.  However, the 2003 VA medical opinion addressing the etiology of these disorders is inadequate, as the rationale for the opinion is not clearly expressed.  See id.  Accordingly, a new VA examination and medical opinion must be obtained.

Further, the Veteran specifically asserts that when performing his duties during his Naval service aboard a submarine, he inhaled corrosive and dangerous chemicals, including the hazardous chemical 3-HEPT, which caused or contributed to his respiratory disorders.  However, as the current record fails to reflect the nature of the Veteran's in-service chemical exposure, related research is required and should be performed prior to the Veteran undergoing his VA respiratory examination.  

Furthermore, as the Veteran reports that he receives ongoing VA treatment for his claimed disabilities, his outstanding VA treatment records, which have not been associated with the record since October 2010, must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case adjudicating the Veteran's claim to reopen service connection for a bilateral shoulder disorder, to include as secondary to his service-connected bilateral knee disabilities.  Inform the Veteran that if he wishes to have the Board address this claim, he must file a substantive appeal (VA Form 9).

2.  Obtain the Veteran's VA treatment records from October 2010 to the present.

3.  Obtain the Veteran's service personnel records. 

4.  Conduct appropriate development to attempt to determine the nature of the Veteran's likely in-service chemical exposure, consistent with the circumstances of his duties as an opticalman during his Naval service from September 1978 to April 1984.

5.  After completing the development set forth above, schedule the Veteran for a VA examination by an appropriate medical professional to determine the current etiology of the Veteran's respiratory disorders.  The Veteran's claims file must be reviewed by the examiner and this must be noted in the examination report.  

After reviewing the Veteran's claims file and eliciting a history of his respiratory disorders, the examiner is to state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's respiratory disorders, which have been diagnosed as residuals of tuberculosis, restrictive lung disease, and COPD, had their onset in service or are otherwise related to service, to include the Veteran's in-service chemical exposure.

The examiner is to review and comment on the clinical significance of the Veteran's in-service treatment for shortness of breath and in-service x-ray findings of restrictive lung disease.

A complete rationale must be provided for the requested opinion.  

6.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current etiology of the Veteran's lumbar spine, bilateral hand, bilateral hip, and bilateral leg disorders.  The Veteran's claims file must be reviewed by the examiner and such review must be noted in the examination report.  

After reviewing the Veteran's claims file and eliciting a history of the Veteran's orthopedic disorders, the examiner is to state whether it is at least as likely as not that the Veteran's lumbar spine disability (degenerative disc disease and degenerative joint disease), bilateral hip disabilities (degenerative joint disease), and any currently-diagnosed hip and leg disorders (to include fibromyalgia that produces hand and leg pain) are either directly related to service or caused by or aggravated by his service-connected bilateral knee disabilities.  

The examiner should specifically comment on the effect the Veteran's antalgic gait due to the his long-standing service-connected bilateral knee disabilities (prior to his current wheelchair-bound state required by his respiratory disorder) had on his hand, leg, hip, and lumbar spine disabilities.  

The examiner is advised that the Veteran's service-connected knee disabilities, which were the basis of his Medical Board recommended discharge, required the use of a cane as early as 1987, at which time lumbar spine abnormalities were also noted.

The examiner is further advised that the legal term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation of any of the disabilities by the service-connected knees disability is found, the examiner must attempt to establish a baseline level of severity of the disability prior to aggravation by the service-connected knee disability.

A complete rationale must be provided for the requested opinion.  

7.  Then, readjudicate the Veteran's service connection claims for respiratory, lumbar spine, bilateral hand, bilateral hip, and bilateral leg disorders, to include as secondary to his service-connected bilateral knee disabilities.  If the benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


